DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims, in the submission dated 1/3/22, are acknowledged and accepted.

Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, that “the first pinhole is expanded to at least a portion of the second pixel.”  Applicants argue that the phrase “’the first pinhole is expanded’ means that the size…of the first pinhole is increased.”  
The Examiner respectfully notes that “expanded” is defined as “being or having been enlarged or extended.”  The claims as currently presented do not require and “active” enlargement of the pinhole.  The claims merely recite “the first pinhole is expanded to at least a portion of the second pixel.”  Such an expansion can be an active process or one that is completed in manufacturing.  The Examiner respectfully disagrees that an active increase, or changeable size, of the pinholes is currently being claimed.  In response to applicant's argument that the references fail to show certain In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	As previously noted, An discloses a random pinhole panel (140, optical element includes random openings 142) configured to transmit the modulated light, and 
wherein the random pinhole panel includes a first pixel including a first pinhole and a second pixel adjacent to the first pixel in a first direction and including a second pinhole (e.g. 130a, and 130b correspond to first and second display pixels), and 
wherein the first pinhole is expanded to at least a portion of the second pixel (i.e. region 2 is located at the border of the second pixel.  “Expanded to” is interpreted as the associated width of the pinhole) [0066, 0073-0076, 0080-0083].  The first pinhole is expanded to at least a portion of the second pixel because it has been enlarged or extended to the second pixel.  The edge of the first pinhole extends to the second pixel at the border of the second pixel.  The border of the second pixel is considered to be a portion of the second pixel thereby meeting the limitation that “the first pinhole is expanded to at least a portion of the second pixel.”
As such, the prior art of record teaches the instant invention as currently claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al. (US 2020/0142355).
Consider claim 1, An et al. disclose (e.g. figures 1-2) a hologram display device comprising: 
a light source unit (110, light source) configured to emit light; 
a spatial light modulator (130, SLM) configured to modulate the light emitted from the light source unit; and 
a random pinhole panel (140, optical element includes random openings 142) configured to transmit the modulated light, and 
wherein the random pinhole panel includes a first pixel including a first pinhole and a second pixel adjacent to the first pixel in a first direction and including a second pinhole (e.g. 130a, and 130b correspond to first and second display pixels), and 
wherein the first pinhole is expanded to at least a portion of the second pixel (i.e. region 2 is located at the border of the second pixel.  “Expanded to” is interpreted as the associated width of the pinhole) [0066, 0073-0076, 0080-0083].

Consider claim 3, An et al. disclose (e.g. figures 1-2) a hologram display device, wherein, when the expanded first pinhole contacts the second pinhole of the second pixel, a position of the second pinhole in the second pixel is changed (the locations of the openings are random such that when the first opening contacts the second opening, the second opening can be moved; see figure 2) [0066, 0073-0076, 0080-0083]. 
Consider claim 4, An et al. disclose (e.g. figures 1-2) a hologram display device, wherein the second pinhole is expanded in a direction opposite to the first direction (the openings are in two dimensions, so that expansion occurs in opposite directions) [0066, 0073-0076, 0080-0083].
Consider claim 5, An et al. disclose (e.g. figures 1-2) a hologram display device, wherein, when the expanded first pinhole contacts the expanded second pinhole (see figure 2, at least two of the openings are adjacent each other), the expanded first pinhole and the expanded second pinhole are not further expanded (the opening size can be constant) [0066, 0073-0076, 0080-0083].
Consider claim 6, An et al. disclose (e.g. figures 1-2) a hologram display device, wherein the random pinhole panel includes a third pixel (see figure 2, at least three pixels are shown), wherein the third pixel is adjacent to the first pixel in a second direction different from the first direction, and wherein the third pixel includes a third 
Consider claim 7, An et al. disclose (e.g. figures 1-2) a hologram display device, wherein the first pinhole is expanded in the second direction (Expanded to” is interpreted as the associated width of the pinhole) [0066, 0073-0076, 0080-0083].
Consider claim 8, An et al. disclose (e.g. figures 1-2) a hologram display device, wherein, when the expanded first pinhole contacts the third pinhole (See figure 2, a top opening can contact a bottom opening. Expanded to” is interpreted as the associated width of the pinhole. The expanded first pinhole is not further expanded the opening size can be constant), the expanded first pinhole is not further expanded [0066, 0073-0076, 0080-0083].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2020/0142355) in view of Kroll et al. (US 8,218,211).
Consider claim 12, An et al. disclose (e.g. figures 1-2) a method of manufacturing a hologram display device comprising a light source unit (110, light source) configured to emit light, a spatial light modulator (130, SLM) configured to modulate the light emitted from the light source unit, and a random pinhole panel (140, optical element includes random openings 142) to transmit the modulated light, the method comprising:
wherein at least one of the random pinholes overlaps at least two of the plurality of pixels (adjacent holes are taken together as one pin hole so that the one hole overlaps two pixels, see figure 2), 
wherein the random pinhole panel includes a first pixel including a first pinhole and a second pixel adjacent to the first pixel in a first direction and including a second pinhole (e.g. 130a, and 130b correspond to first and second display pixels), and 
wherein the first pinhole is expanded to at least a portion of the second pixel (i.e. region 2 is located at the border of the second pixel.  “Expanded to” is interpreted as the associated width of the pinhole) [0066, 0073-0076, 0080-0083]
However, An does not explicitly disclose providing driving transistors to a plurality of pixels of the spatial light modulator, respectively; forming contact holes connecting the driving transistors and the random pinhole panel at positions of random pinholes in the random pinhole panel; connecting the contact holes to the driving transistors; and connecting the random pin holes to the contact holes.  An et al. and Kroll are related as SLM devices.  Kroll disclose (e.g. figures 7a-7D) a TFT of a SLM which provides driving 
Consider claim 13, the modified An et al. reference discloses a method, further comprising: providing layers connecting the random pinholes to the driving transistors (see figures 7a-7D of Kroll, layers are provided connecting the elements of the active matrix substrate) [col. 41, line 27 to col. 5, line 19 of Kroll]. 
Consider claim 14, the modified An et al. reference discloses a method, further comprising: depositing a light modulating material on a bottom electrode (741, black matrix is provided over the electrode 737, see figure 7D) [col. 41, line 27 to col. 50, line 19 of Kroll].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872